STONE, Judge,
concurring in part and dissenting in part.
I concur in part I of the majority opinion. I would also reverse the trial court finding that section 473.317(1), Florida Statutes, is unconstitutional, and accordingly dissent. I cannot conclude that a prohibition against competitive bidding, in the limited circumstance of attested statements, fails to meet the Central Hudson standards.
In my judgment, the statutory scheme advances a valid government interest sufficiently limited and tailored to address the goal of protecting third parties, such as stockholders, investors, guarantors, creditors, and various government entities, having no alternative to reliance on the integrity and independence of the attesting auditor. I recognize that the record in this case is not as strongly supportive of the need for this legislative solution as might have been expected. Nevertheless, I cannot conclude that the legislature could not validly determine that this was a necessary part of an overall scheme to protect the public.